PILED ~ RECEIVE: (ase No, 8:18 ROH

 

 

 

 

_ yes Ronac Cognac Rarald lolack,
| no sina bist aero BEN RET SP Oho |
—_ Tr ceceicugien ¢ get Stores Ql | the Line and _| ;

ttn de los CLE Ty ome Od Corry

 

am anothe rane. The case Haat was
—tucnecd aver +o You Beom (BiCcon
ly Seamh nate Coum4 bias amess. Kanald_

ol anak « AS we | uae peek Mondo tne yh

+ was a mix Op | ON Yao hoder WOR _
| Li Cred, earn IS Mot a Moucdec or dcug
ack eted e4c@ We jax maole, mr isdakeas

 

| Inas ec Can. TT believe, in innocen+ _
Fc PmUEN Qo: AY dad he hasnt even

 

| oan - to +o) oul. aS You Know Q@nal tee

 

ioe WIS MOTE IS dying oft
Caneaw this ISG Light agaist “me
NO one. cdeservey 40 ‘aot bo Able co

| ‘od. $hore ar Say Qoadhye people thot.

 

 

 

| hats hap pen 4 16 Wit NeveCc foxes ve then
Solved hes do: AOL NA Our + me Now)
LAS Just Needs] hou Onley Crild Hes
G\ready bVen in County ne 5 Fclay§

Land “pow this Coose ot miy LPS

Unrot hoa didnt do. Dea32_Your hone
Let hin 0 home il Couct oc the
(Passing ANON Lye Orlor a Qampel| as\heal

 
a | hess nat a 0d Oy. and \O3t cloind
time ane tung Mi ana beer —
fond Qoihy of. Many people
deserve toda time toc puctmna

 

 

 

 

 

 

- people ek T Ucder stand thot ~

| Bok ok iil quilty . Pkease your Nena
7 Nis mother need& Wim Tama mother
= Mmuysot 0D cart Len imaging Nol have my

Child ak this bya of he file cine ae
Brat he is hac onty Unitd She hag,

 

 

 

_ Thank you Lor 40K: na Lime to read
- INS: hap Nolidaypa™” to You and -
/ /

a —Yoor Lan U, ee —

i _: —__Traty Burros —

 

 

 

 

 

 

 

 

 

 

 

a | VS. as of mailing leHec due to
Cverefhi MQ She Ras Geers (VOCS Q.
WON 0 Cone Please hallo, si fy

 

 

 

 

 

 

 

 

 

 
